Name: COUNCIL REGULATION (EEC) No 1175/93 of 10 May 1993 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Austria, Norway and Sweden
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 15. 5 . 93 Official Journal of the European Communities No L 120/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1175/93 of 10 May 1993 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Austria, Norway and Sweden cultural products originating in the abovementioned countries ; whereas under Annex III to the arrangement between the Community and Austria, imports into Portugal of wine originating in Austria are subject to duties equal to those applied by Portugal to imports from the Community as constituted on 31 December 1985 ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community signed Bilateral Agreements on certain arrangements in agriculture in the form of exchanges of letters with Austria, Finland, Iceland, Norway, Sweden and Switzerland at Oporto on 2 May 1992 ; Whereas these Agreements were negotiated and signed at the same time as the Agreement on the European Economic Area between the European Economic Community, the European Coal and Steel Community and their Member States, of the one part, and the Euro ­ pean Free Trade Association (EFTA) countries, of the other part ; whereas the aim of all the parties was to bring the EEA Agreement and the Bilateral Agreements on agriculture into force at the same time ; Whereas, as a result of the postponement of the entry into force of the EEA Agreement following Switzerland's deci ­ sion not to ratify it, Agreements in the form of exchanges of letters were signed on 17 March 1993 between the Community and, respectively, Austria, Finland, Iceland, Norway and Sweden with the aim of bringing forward implementation of the bilateral agreements on agriculture with these countries for the period running from 1 5 April until 31 December 1993 ; Whereas the Council has approved, by the Decision of 15 March 1993 (!), the said Agreements ; Whereas on the basis of the arrangements annexed to the Bilateral Agreements on agriculture concluded between the Community of the one part and Austria, Norway and Sweden, respectively, of the other part, which were signed on 2 May 1992, the Community is to open annual reduced-duty and zero-duty tariff quotas for certain agri ­ Whereas the provisions annexed to the arrangements concerned provide that, should the date of entry into force of the said arrangements not coincide with the beginning of the calendar year, the provisions concerning the opening of tariff quotas shall be applied on a pro rata basis for the first year ; whereas it is advisable in the in ­ terests of clarity to group together all the agricultural products which benefit from tariff quotas in Annex I to this Regulation according to their place of origin, speci ­ fying for each product the volume of tariff quotas and the rates of customs duty applicable ; whereas in establishing the volume of these tariff quotas, account should be taken that during 1992 and/or 1993 some products have received the benefit of a reduced duty or zero-duty tariff quota by application to the agreements currently in force with the countries in question ; whereas it is consequently appropriate to repeal, with effect from 15 April 1993, Regulations (EEC) No 1694/92 (2) and (EEC) No 221 /93 (3) in their entirety and those parts of Regulation (EEC) No 303/93 (4) relating to the tariff quotas under order No 09.0801 ; whereas it is necessary, in particular, to ensure equal and uninterrupted access for all Community importers to the said quotas and to ensure the uninter ­ rupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas the decision opening tariff quotas should be taken by the Community in pursuance of its international obligations ; whereas, to ensure the efficient common administration of the quotas, there is no reason why Member States should not be allowed to draw from the (2) OJ No L 176, 30 . 6. 1992, p . 54. 0 OJ No L 27, 4. 2. 1993, p. 1 . (4) OJ No L 36, 12. 2. 1993, p. 9 .(') OJ No L 109, 1 . 5. 1993, p. 1 . No L 120/2 Official Journal of the European Communities 15. 5 . 93 administrative measures to ensure that they are managed efficiently. quota-volumes the necessary quantities corresponding to actual imports ; whereas this method of administration nonetheless requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accord ­ ingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any of its members, HAS ADOPTED THIS REGULATION : Article 3 Where an importer presents a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs authorities, the Member State concerned shall, by noti ­ fying the Commission, draw an amount corresponding to its requirements from the quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits. If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States accordingly. Article 1 1 . From 15 April until 31 December 1993 , the customs duties applicable to imports of the products listed in Annex I shall be suspended under certain conditions at the levels and within the limits of the Community tariff quotas shown below. 2. Within the time limit of the quotas referred to in Annex I (a) under order Nos 09.0803 to 09.0805, Portugal shall apply duties equal to those that it applies to imports from the Community as constituted on 31 December 1985. 3 . Admission under the tariff quotas referred to in paragraph 1 under order Nos 09.0803 and 09.0805 shall be reserved for wines accompanied by the following docu ­ ments :  Document VI 1 or and extract VI 2, completed in accordance with Commission Regulation (EEC) No 3590/85 ('). In this case, the document must include in Box 15 the following endorsement, certi ­ fied by the competent Austrian organization : This is to certify that the wine referred to in this document is a quality wine/quality sparkling wine (a) originating in Austria and in conformity with the 1985 Wine Law of the Republic of Austria. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . (8) Delete as appropriate.' Article 6 Regulations (EEC) No 1694/92 and (EEC) No 221 /93 shall be repealed with effect from 15 April 1993. The tariff quota under order No 09.0801 provided by Regula ­ tion (EEC) No 303/93 shall cease to apply as from the same date. 4. Imports of the wines in question shall be subject to the free-at-frontier reference price. Access for these wines to the tariff quotas shall be conditional on compliance with Article 54 of Regulation (EEC) No 822/87 (2). Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 343, 20. 12. 1985, p. 20. 2) OJ No L 84, 27. 3 . 1987, p. 1 . 15. 5. 93 Official Journal of the European Communities No L 120/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1993 . For the Council The President N. HELVEG PETERSEN No L 120/4 Official Journal of the European Communities 15. 5. 93 ANNEX I (a) Products originatng in Austria °M Cr CN,.x °de Description (') ^ No 0 quotas ^ 09.0807 2009 70 Fruit juices (including grape must) or vegetable juices, 7141 tonnes 0 (2) 80 1 1 unfermented and not containing added spirit, whether or 80 19 not containing added sugar or other sweetening matter 80 50 including : 80 61 80 63 80 69 90 11 90 19 90 31 90 39 09.0808 2009 1 1 Juices other than apple or pear juice 357 tonnes 0 (2) 19 20 30 40 50 60 2009 80 32 80 34 80 39 80 80 80 83 80 85 80 93 80 95 80 99 2009 90 21 90 29 90 41 90 49 90 51 90 59 90 71 90 73 90 79 90 91 90 93 90 99 09.0803 ex 2204 21 25 Quality wines produced in conformity with the 1985 110 122 hi 0 29 Wine Law of the Republic of Austria, in containers 35 holding 2 litres or less 39 49 59 90 09.0805 ex 2204 10 19 Quality sparkling wines produced in conformity with the 2416 hi 0 90 1985 Wine Law of the Republic Austria, in containers holding 2 litres or less (") See Taric codes in Annex II. (') Notwithstanding the rules for interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex by the coverage of the CN codes. Where ex CN codes are indicated the preferential scheme is to be determined by application of the CN codes and corresponding description taken together. O The additional sugar duty remains applicable. 15. 5. 93 Official Journal of the European Communities No L 120/5 (b) Products originating in Norway _ , T , Amount QuotaOrfcr CN code Description (') of dutyNo 0 quotas (%) 09.0751 ex 070410 10 Cauliflowers, fresh or chilled, 2 000 0 from 1 August to 31 October 09.0753 ex 0704 90 90 Broccoli, fresh or chilled, 1 000 0 from 1 July to 31 October 09.0755 ex 0704 90 90 China cabbages, fresh or chilled, 2 250 0 from 1 July to 31 December 09.0757 ex 0809 20 60 Cherries, fresh, 600 0 80 from 16 July to 31 August 09.0759 ex 0809 40 11 Plums, fresh, 600 0 19 from 1 September to 15 October 90 09.0761 ex 0810 10 10 Strawberries, fresh, 750 0 from 15 to 31 July 09.0762 ex 081010 90 Strawberries, fresh, 750 0 from 1 August to 15 September (*) See Taric codes in Annex II. (') Notwithstanding the rules for interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determinted by application of the CN codes and corresponding description taken together. (c) Products Originating in Sweden Order CN code Amount of QuotaiSf t-N code Description (') quotas duty NO U (tonnes) (%) 09.0631 ex 0208 90 90 Reindeer meat, fresh, chilled, frozen, dried or smoked 141 Free ex 0210 90 20 09.0613 0710 21 00 Peas, frozen 4 250 6% ex 0710 29 00 09.0635 ex 0710 30 00 Spinach, frozen 354 Free 09.0637 ex 0710 80 90 Dill and parsley, frozen 141 Free 09.0639 ex 0811 90 10 Rubus cbamaemorus, Vaccinium myrtillus, Vaccinium 2833 Free (2) ex 0811 90 30 myrtilloid.es and Vaccinium aneustifolium frozen 0811 90 50 0811 90 70 ex 0811 90 99 09.0641 151710 Margarine 708 Free (3) 09.0643 ex 2004 90 99 Vegetable gratins and dietetic preparations 354 Free 09.0645 ex 2005 10 00 Homogenized vegetables, infant food preparations 177 Free 09.0647 ex 2005 20 90 Potato crisps 141 Free 09.0649 ex 2007 10 Jams, jellies, marmalades (vaccinium myrtillus, Vacci- 354 Free (2) 99 nium myrtilloides and Vaccinium angustifolium, Rubus cbamaemorus) 09.0651 ex 2009 80 Fruit juices and mixtures (raspberries, Vaccinium 177 Free (2) 90 myrtillus, Vaccinium myrtilloides and Vaccinium angus ­ tifolium, Rubus cbamaemorus, redcurrants, blackcurrants) (*) See Taric codes in Annex II. (') Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex by the coverage of the CN codes. Where ex CN codes are indicated the preferential scheme is to be determined by application of the CN codes and corresponding description taken together. (2) The additional sugar duty remains applicable. (3) The variable component remains applicable. No L 120/6 Official Journal of the European Communities 15. 5. 93 ANNEX II TARIC CODES a) Products originating in Austria Order No CN codes Taric codes 09.0803 ex 2204 21 25 2204 21 25*95 ex 2204 21 29 2204 21 29*96 ex 2204 21 35 2204 21 35*95 *96 ex 2204 21 39 2204 21 39*95 *96 ex 2204 21 49 2204 21 49*29 ex 2204 21 59 2204 21 59*39 ex 2204 21 90 2204 21 90*10 09.0805 ex 2204 10 19 2204 10 19*91 ex 2204 10 90 2204 10 90*91 b) Products originating in Norway Order No CN codes Taric codes 09.0637 ex 0710 80 90 0710 80 90*20 09.0639 ex 0811 90 10 0811 90 10*13 90 10*50 ex 0811 90 30 0811 90 30*13 90 30*50 ex 0811 90 99 0811 90 99*68 09.0643 ex 2004 90 99 2004 90 99 * 1 3 * 21 * 31 * 41 * 51 * 61 * 71 * 91 09.0645 ex 2005 10 00 2005 10 00 * 11 * 21 * 31 *91 09.0647 ex 2005 20 90 2005 20 90 * 1 0 09.0649 ex 2007 10 10 2007 10 10*11 10 10*40 ex 2007 10 90 2007 10 90*11 90*40 ex 2007 99 39 2007 99 39*11 39*20 ex 2007 99 59 2007 99 59*11 59*40 ex 2007 99 90 2007 99 90 * 1 1 90*50 09.0651 ex 2009 80 2009 80 34*21 34*30 39*11 39*40 80*11 80*40 85*31 85*40 93*11 93*40 99*11 99*40 ex 2009 90 2009 90 21*21 21*30 29*10 51*20 59*20 91*92 93*20 99*20 Order No CN codes Taric codes 09.0751 ex 0704 10 10 0704 10 10*30 09.0753 ex 0704 90 90 0704 90 90 * 1 3 09.0755 ex 0704 90 90 0704 90 90*92 * 94 * 97 09.0757 ex 0809 20 60 0809 20 60*10 ex 0809 20 80 0809 20 80 * 1 1 * 19 09.0759 ex 0809 40 1 1 0809 40 1 1 * 60 ex 0809 40 19 0809 40 19*10 ex 0809 40 90 0809 40 90*50 09.0761 ' ex 0810 10 10 0810 10 10*60 * 80 09.0762 ex 0810 10 90 . 0810 10 90*12 * 14 c) Products originating in Sweden Order No CN codes Taric codes 09.0631 ex 0208 90 90 0208 90 90 * 10 ex 0210 90 20 0210 90 20*10 09.0613 ex 0710 29 00 0710 29 00*10 09.0635 ex 0710 30 00 0710 30 00*10